 In the Matter of J. G. WHITE ENGINEERING CORPORATION of NEWYORK AND LOUISIANA SHIPYARDS, INC.andINTERNATIONAL FEDERA-TION OF TECHNICAL ENGINEERS, ARCHITECTS AND DRAFTSMEN'SUNIONS, LOCAL 91, AFFILIATED WITH THE A. F. OF L.Case No. R40630.Decided August 9,1941Jurisdiction:shipyard construction industry.Investigation and Certification of Representatives:existence of question: bothCompanies refused to recognize or negotiate with the union because eachcontended that the other Company was the employer of the employees inquestion ; election necessary.Unit Appropriate for Collective Bargaining:all employees of the Companiesworking under the supervision of a sub-contracting company, including thechief field inspector, inspector engineers, the sewerage engineers, the chiefinspector, inspectors, inspector helpers, instrument men, levelmen, rodmen,chairmen, the field progress engineer, an engineer, the chief designing engineer,designers, electrical engineers, draftsmen, a tracer anda progressengineer,excluding the office and clerical force, timekeepers, material checkers, theresident manager, the resident engineer, and the navy consultant.Definitions:non-profit corporation having contract to build shipyard and sub-contractor engaged to do the workheldto be employers of employees hired andsupervised by the subcontractor.Mr. Walter Carroll,of New Orleans, La., for the Companies.Mr. Albert Sharp Williams,of New Orleans, La., for the Union.Mr. Ralph S. Clifford,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 31, 1941, International Federation of Technical Engineers,Architects, and Draftsmen's Unions, Local 91, affiliated with the A.F. of L., herein called the Union, filed with the Regional Director forthe Fifteenth Region (New Orleans, Louisiana) a petition allegingthat a question affecting commerce had, arisen concerning the repre-sentation of employees of J. G. White Engineering Corporation ofNew York, and Louisiana Shipyards Inc., New Orleans, Louisiana,herein called the Companies, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-34 N L. R. B., No. 10.83 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Labor Relations Act, 49 Stat. 449, herein called the Act.OnJune 4, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section, 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On June 6, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Companies and the Union.Pursuant to notice, a hearing was held on June 13, 1941, at New Or-leans, Louisiana, before C. Paul Barker, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Companies and theUnion were represented and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence -bearing on the issues was afforded all parties.During the hearing the Trial Examiner made rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Pursuantto leave granted by the Board, a brief was filed on behalf of the Com-panies on June 26, 1941, and by the Union on June 30, 1941. TheUnion also filed a reply brief on July 1, 1941.The Board has con-sidered the briefs so filed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE COMPANIESA. The business of the CompaniesThe J. G. WhiteEngineering Corporation of New York, hereincalled theWhite Company, is a Delaware corporation,having itsprincipal offices in NewYork City, and isengaged in general engi-neering and construction work throughout the United States andis engaged in designing,engineering,and supervising constructionfor a shipyard at New Orleans, Louisiana," under contract withLouisiana Shipyards, Inc., herein called the Louisiana Company.The Louisiana Company, a non-profit corporation,having its onlybusiness offices in New Orleans,Louisiana,was incorporated in Decem-ber 1940,for the purpose of building a shipyard under contract withthe United States Maritime Commission.The Companies do not deny jurisdiction of the Board.iThis proceeding is concerned only with employees of the J. G. White Engineering Cor-poration employed in New Orleans, Louisiana. J., G.WHITEENGINEERINGCOMPANY85B. The relationship between the CompaniesThe Louisiana Company has a contract with the United StatesMaritime Commission to build a shipyard at New Orleans, Louisiana,and has a sub-contract with the White Company by the terms ofwhich the White Company is to do the designing, engineering, andsupervising of construction for the shipyard.Under the terms of the sub-contract, which purports to be an agencycontract, a fee of $150,000 plus costs is to be paid to the White Com-pany.The Louisiana Company provides the funds for the pay rolland for petty cash needed. The White Company purchases thematerials needed for the Louisiana Company's account as agent.Theinvoices are received by the White Company and forwarded to theLouisiana Company's auditor for payment.The employees are hiredand supervised by the White Company.The employees are paid fromfunds advanced by the Louisiana Company and the signature on thechecks is "Louisiana Shipyards, Inc., the J. G. White EngineeringCorporation, Agent."The 'chief accountant and resident managerof the White Company sign and countersign the checks.The Louisi-ana Company retains the right to indicate persons it does not wishemployed and employees it wishes discharged, and the right toapprove rates fixed and the number of employees hired by the WhiteCompany.We find that J. G. White Engineering Corporation of New Yorkand Louisiana Shipyards, Inc., are each an employer of the 'employeesinvolved in this proceeding within the meaning of Section 2 (2) ofthe Act 2II. THE ORGANIZATION INVOLVEDThe International Federation of Technical Engineers, Architects,and Draftsmen's Unions, Local 91, affiliated with the American Fed-eration of Labor, is a labor organization admitting to membershipemployees of the Companies.III.THE QUESTION CONCERNING REPRESENTATIONBoth Companies refused to recognize or negotiate with the Unionbecause each contended that the other Company was the employer ofthe employees in question.At the hearing the Union submitted evidence of substantial repre-sentation in the unit hereinafter found to be appropriate 3-2 "The term `employer'Includes any person acting in the interest of an employer,directly or indirectly**2At the hearing the Union submitted33 application cards and a list of 6 applicants,with the statement that the cards of the 6 applicantswere in the possession of the secre-tary of the Union who was out of the city. The TrialExaminer reported that 32 of thesignatures on thesubmittedcards appeared to be genuine and original and appeared onthe Company's pay rollof June 11, 1941. The recordshows that the unit hereinafterfoundto beappropriate includes approximately 70 employees.451269-42-vol. 34-7 86DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question has arisen concerning the representation ofemployees of the Companies.IV. THE, EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that all employees of the Companies workingunder the supervision of the White Company, including the chief fieldengineer, inspector engineers, the sewerage engineer, the chiefinspector, inspectors, inspector helpers, instrument men, levelmen,rodmen, chainmen, the field progress engineer, an engineer, the chiefdesigning engineer, designers, electrical engineers, draftsmen, a tracer,and a progress engineer, excluding the office and clerical force,4 time-keepers, material checkers, the -resident manager, the resident engi-neer, and the navy consultant, constitute an appropriate unit.TheCompanies contend that the proposed unit is inappropriate, and thatengineers,5 the chief inspector and inspectors, instrument men, anddraftsmen should not be grouped with levelmen, rodmen, chainmen,inspectors' helpers, and tracers, because skilled technical employeesshould not be grouped with unskilled labor.The Companies furthercontend that should the Board conclude that it should not, by order,eliminate skilled technical men from the bargaining unit, it shouldallow this group, by a separate election, to decide for themselveswhether they should be in the proposed bargaining unit.The record discloses that engineers, often work as inspectors, instru-ment men, and draftsmen. They make plans, lay out jobs, and deter-mine specifications.The inspectors inspect material, check the prog-ress being made, and often supervise such activities as cement mixingand sewer building.The various classes of employees often work to-gether as a party.A party often includes an instrument man who hascharge of the instruments, a chainman who runs the chain, a levelmanwho handles the level, and a rodman who handles the rod. The sal-* The record discloses that the office and clerical force Includes clerks, stenographers,typists, office boys, an accountant,and a bookkeeper.rThe Companies contend that engineers Include the chief engineer,the inspector engi-neer,the sewerage engineer,progress engineers,the chief designing engineer, designers,and electrical engineers. J.G.WHITE ENGINEERING C'OMPAN'Y87aries of the engineers range from $200 to $375 per month. The in-spectors' salaries range from $200 to $250,per month.The chief in-spector's salary is $350 per month. Instrument men receive $216.66permonth.Draftsmen receive from $200 to $300 per month.Levelmen receive $150 per month.Chainmen and rodmen receive$125 per month. It is clear that the above employees are functionallyand in their interests closely related.The record discloses that asubstantial number of the employees whom the Companies wishexcluded from the appropriate unit are members or applicants formembership in the Union.We find that all employees of the Companies working under thesupervision of the J. G. White Engineering Corporation of NewYork, including the chief field engineer, inspector engineers, thesewerage engineer, the chief inspector, inspectors, inspector helpers,instrument men, levelmen, rodmen, chainmen, the field progress en-gineer, an engineer, the chief designing engineer, designers, electricalengineers, draftsmen, a tracer, and a progress engineer, excluding theoffice and clerical force, timekeepers, material checkers, the residentengineer, and the navy consultant, constitute a unit appropriate forthe purposes of collective bargaining, and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Companies can best be resolved bymeans of an election by secret ballot.We shall direct that such anelection be held.In accordance with our usual practice, we shalldirect that all employees of the Companies in the appropriate unitwho were employed during the payroll period immediately precedingthe date of this Direction of Election, subject to such limitations andadditions as are set forth in the Direction ,6 shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employeesof the J. G. WhiteEngineering CorporationAmong the limitations noted In the Direction is the provision that temporary employeesshall be excluded from participation in the election.The record discloses that the Com-panies have hired an undetermined number of college students to work during the summer.The Union contends these employees should not be allowed to vote. The provision Inour Direction excluding temporary employees from participation in the election shall beconstrued to cover and exclude from participation in the election only such student workers.11 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDof New York and Louisiana Shipyards, Inc., in New Orleans, Louisi-ana, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All employees of the Companies working under the supervisionof the J. G. White Engineering Corporation of New York, includingthe chief field engineer, inspector engineers, the sewerage engineers,the chief inspector, inspectors, inspector helpers, instrument men,levelmen, rodmen, chainmen, the field progress engineer, an engineer,the chief designing engineer, designers, electrical engineers, drafts-men, a tracer and a progress engineer, excluding the office and'clericalforce, timekeepers, material checkers, the resident manager, the resi-dent engineer, and the navy consultant, constitute' a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the National Labor Relation Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article, III, Section 8, of NationalLaborRelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDutxcmD that, as part of the investigation authorized by the Boardto ascertainrepresentatives for the purpose of collective bargainingwith J. G. White Engineering Corporation of New York and Louisi-ana Shipyards, Inc., New Orleans, Louisiana, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the FifteenthRegion,acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andregulations, among allemployees of the Companies working underthe supervisionof the White Company, who were employed duringthe payroll period immediately preceding the date of this Directiondf Election, including the chief fieldengineer, inspector engineers, thesewerageengineer, the chief inspector, inspectors, inspector helpers,instrumentmen, levelmen, rodmen, chainmen, the field progress en-gineer,an engineer, the chief designing engineer, designers, electricalengineers,draftsmen, a tracer, and a progress engineer, employeeswho did not work during such pay-roll period because they were ill oron vacationor in the active military service or training of the UnitedStates,or temporarily laid off, but excluding the office andclericalforce, timekeepers,materialcheckers, the residentmanager,the resi- J.G.WHITE ENGINEERING CORPORATION89dent engineer, the navy consultant, temporary employees, and em-ployees who have since quit or been discharged for cause, to de-termine whether or not they desire to be represented by InternationalFederation of Technical Engineers, Architects, and Draftsmen'sUnion, Local 91, affiliated with the American Federation of Labor,for the purposes of collective bargaining.